27 N.Y.2d 512 (1970)
The People of the State of New York, Respondent,
v.
Robert Clark and Leonard Johnson, Appellants.
Court of Appeals of the State of New York.
Argued April 23, 1970.
Decided May 14, 1970.
Paul Paksarian and Milton Adler for Robert Clark, appellant.
Diane A. Lebedeff and Milton Adler for Leonard Johnson, appellant.
Eugene Gold, District Attorney (Harry Brodbar of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Judgments affirmed; no opinion.